Name: Commission Regulation (EEC) No 349/85 of 4 February 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43 /4 Official Journal of the European Communities 13 . 2 . 85 COMMISSION REGULATION (EEC) No 349 / 85 of 4 February 1985 on the supply of various lots of butteroil as food aid skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 3 ), Whereas , under the food-aid programme adopted by the Council Regulation specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantities of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1985 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . {*) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . 13 . 2 . 85 Official Journal of the European Communities No L 43 /5 ANNEX Notice of invitation to tender I 1 ) Description of the lot A 1 . Programme 1984 , ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 98 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'MOZAMBIQUE 2477 PX / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 43 / 6 Official Journal of the European Communities 13 . 2 . 85 Description of the lot B 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'ETHIOPIA 2500 / ASSAB / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 5 ) 13 . 2 . 85 Official Journal of the European Communities No L 43 /7 Description of the lot C D 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Pakistan fob 50 tonnes | 50 tonnes To manufacture from intervention butter French 1 . Programme (a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous 5 kilograms 'PAKISTAN 2435 / 'PAKISTAN 2451 / KARACHI / ACTION OF THE WORLD FOOD PROGRAMME' Before 31 March 1985 The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 6 ) No L 43 / 8 Official Journal of the European Communities 13 . 2 . 85 Notes: (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Delegation de la Commission en . . . ( country of destination ), c / o 'Valise diplomatique' Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . ( 5 ) Commission representative to be contacted by successful tenderer : Tedia Desta Building , 1st Floor , Africa Avenue (Bole Road), Addis Ababa . (Tel . 15 25 11 ) ( 6 ) Commission representative to be contacted by successful tenderer : YMCA, Cultural Central Building , Jai Singh Road , New Delhi 110001 .